Citation Nr: 0946871	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative residuals of a left knee injury, 
currently evaluated 10 percent disabling.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1976 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran was scheduled to appear at the North Little Rock 
RO to have a videoconference hearing before a Veterans Law 
Judge.  The Veteran failed to report for the hearing, and he 
has not since asked for it to be rescheduled.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009). 

Procedural history

In a May 2002 rating decision, the RO granted service 
connection for postoperative residuals of a left knee injury, 
assigning a 10 percent disability rating effective November 
2, 2001.

In October 2005, the RO received the Veteran's claim of 
entitlement to an increased disability rating for the 
service-connected postoperative residuals of the left knee 
injury.  In the January 2006 rating decision, the RO denied 
the Veteran entitlement to an increased disability rating.  
In July 2006, the RO received the Veteran's notice of 
disagreement (NOD) as to the denial of an increased 
disability rating.  
In December 2006, a RO decision review officer (DRO) 
conducted a de novo review of the claim.  The DRO confirmed 
the RO's findings as to the postoperative residuals of the 
left knee injury.  The Veteran perfected his appeal by the 
timely filing of a substantive appeal (VA Form 9) in December 
2006.



Issues not currently on appeal

A March 2007 rating decision denied the Veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
To the Board's knowledge, a NOD was not filed.  That matter, 
therefore, is not in appellate status and will be discussed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
currently manifested by pain and minimal limitation of 
motion.  The competent medical evidence of record documents a 
diagnosis of early medial compartment osteoarthritis of the 
left knee.

2.  The evidence does not show that the Veteran's service-
connected left knee disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the service-
connected postoperative residuals of the left knee injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

2.  Application of extraschedular provisions for the service-
connected postoperative residuals of the left knee injury is 
not warranted.  38 C.F.R. § 3.321(b) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected postoperative residuals of 
the left knee injury.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated December 2005.  Although the 
aforementioned VCAA letter did not specifically include any 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating, once service connection is 
granted the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, as is detailed below, 
the Veteran received VCAA notice pertaining to increased 
ratings in a January 2007 VCAA letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2005 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The December 2005 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The December 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced January 2007 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the January 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez decision.  
However, the evidence of record indicates that the Veteran 
had actual knowledge of what is necessary to substantiate his 
claim.  In particular, the Veteran has consistently argued 
that his left knee disability has worsened in severity, and 
has manifested in arthritis as well as symptomatology such as 
pain and limitation of motion.  See, e.g., the Veteran's VA 
Form 9 dated December 2006; see also a Statement of 
Accredited Representative in Appealed Case dated December 
2007.  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  There is no reasonable possibility that further 
assistance would aid in substantiating this claim.  
The pertinent evidence of record includes the Veteran's 
service treatment records, the Veteran's statements, as well 
as VA and private medical treatment records.  

Additionally, the Veteran was afforded VA examinations in 
April 2002, February 2004, and December 2005.  The 
examination reports reflect that the examiners interviewed 
and examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].

The Board notes the Veteran's recent statements to the effect 
that his service-connected disability has increased in 
severity since the December 2005 VA examination.  See the 
Veteran's statement dated December 2006.    



Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, the
Veteran has submitted recent treatment reports, which provide 
adequate information concerning the Veteran's current 
disability picture.  There is no evidence that there has been 
a material change in the severity of the Veteran's service-
connected knee disorder since he last sought treatment.  See 
private treatment records dated January 2007 and March 2007.  
The recent treatment records therefore eliminate the 
necessity of further VA examination.  See 38 C.F.R. 
§ 3.325(c) (2009).  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  He failed to 
report to his scheduled videoconference hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).
Assignment of diagnostic code

The Veteran seeks entitlement to an increased rating for his 
service-connected postoperative residuals of the left knee 
injury, which is currently evaluated 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5260 [arthritis-limitation of leg motion].  See 
38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The 
Veteran's postoperative residuals of the left knee injury is 
correctly rated under Diagnostic Codes 5010 and 5003 
[arthritis], with further consideration of Diagnostic Codes 
5260 and 5261 [limitation of leg motion].  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257 and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran 
who has both arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Although the Veteran was fitted for a brace on his left knee 
in October 2001 and states that he continues to wear a knee 
brace for stability, the medical evidence of record documents 
no clinical evidence of instability of the left knee.  See a 
VA treatment record dated October 2001; see also the December 
2005 VA examination report.  Specifically, upon physical 
examination, the December 2005 VA examiner reported no 
detection of instability or subluxation in the Veteran's left 
knee.  Additionally, private treatment records from Dr. 
J.M.L. dated January 2007 reveal "intact ligamentous 
stability," and a VA treatment record dated September 2005 
notes that "all ligaments are intact and nontender" in the 
Veteran's left knee.  

Significantly, with respect to the Veteran's use of a knee 
brace for stability, a VA physician specifically reported in 
the September 2005 treatment record, "I know of no reason 
[that the Veteran] needs to be in a brace on the left 
[knee]" and that the brace "probably has a minimal effect 
on [the Veteran]."  

Finally, there is no objective evidence that the Veteran has 
fallen as a result of his postoperative residuals of the left 
knee injury.

Based on the lack of any objective evidence of instability or 
subluxation in the Veteran's left knee, the Board finds that 
a separate disability rating may not be assigned under 
Diagnostic Code 5257.  

The Board additionally notes that there is no evidence of 
ankylosis, locking of the knee, disability caused by 
cartilage removal, or malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Codes 5256, 5258, 5259, and 5262 do 
not apply in this case.  

Accordingly, the Veteran's postoperative residuals of the 
left knee injury will be rated under Diagnostic Code 5010.



Specific schedular criteria

As stated above, arthritis, due to trauma, substantiated by 
X-ray findings will be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  Diagnostic 
Code 5010 instructs to rate under Diagnostic Code 5003 
[degenerative arthritis].  Under that diagnostic code, 
arthritis of a major joint is to be rated under the criteria 
for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45 (2009).  
Where limitation of motion of the joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a noncompensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

A veteran may receive separate ratings for limitations in 
both flexion and extension under Diagnostic Codes 5260 and 
5261..  See VAOPGCPREC 9-2004.

Analysis

Schedular rating

As was explained above, under Diagnostic Code 5003 arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating to be assigned if there is X-ray evidence 
of arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

The Veteran was afforded a VA examination in December 2005 in 
order to determine the severity of his left knee disability.  
Range of motion studies conducted during the VA examination 
indicate that his left knee flexion was up to 120 degrees and 
left knee extension was limited to zero degrees.  Further, a 
VA treatment record dated September 2005 shows that the 
Veteran's left knee flexion was up to 140 degrees as well as 
full extension of the left knee upon physical examination.  
Moreover, a private treatment report dated January 2007 from 
Dr. J.M.L. reveals that a physical examination of the 
Veteran's left knee indicates a "full range of motion."   

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  
Accordingly, the objective medical evidence of record 
demonstrates essentially normal flexion and extension.  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 120 degrees and 140 degrees 
recorded in connection with the most recent medical evidence.  
There is no evidence which indicates that a greater 
limitation of flexion currently exists.  Accordingly, an 
increased disability rating cannot be assigned based on 
Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As 
detailed above, the December 2005 VA examiner noted that the 
Veteran's left knee extension was zero degrees and the 
September 2005 VA treatment report indicated "full 
extension" of the Veteran's left knee. Thus, an increased 
disability evaluation cannot be assigned under Diagnostic 
Code 5261.



For the reasons stated above, under Diagnostic Codes 5260 and 
5261, respectively, the limitation of left knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code.

Where X-ray evidence of degenerative arthritis is presented, 
but the loss of range of motion is noncompensable, a 10 
percent disability rating will be assigned.  So it is in this 
case.  Accordingly, an increased disability rating is not 
warranted.

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.

The Board recognizes the Veteran's complaints of functional 
loss as a result of his postoperative residuals of the left 
knee disability, notably his difficulty in bending, stooping, 
or squatting and his inability to walk or run for a prolonged 
period of time.  See the December 2005 VA examination report.  
However, the competent medical evidence of record does not 
indicate any significant functional loss.  Specifically, 
during the most recent VA examination in December 2005, the 
Veteran was able to maintain forward flexion up to 120 
degrees and limitation of extension of zero degrees.  The 
September 2005 VA treatment record similarly noted forward 
flexion up to 140 degrees and full extension, and a private 
treatment report from Dr. J.M.L. revealed a full range of 
motion.  Further, the December 2005 VA examiner specifically 
noted that "with repetition there is no increase in loss of 
range of motion due to pain, fatigue, or weakness."    

The Board reiterates that the Veteran deems it necessary to 
wear a brace, but no objective medical reason for this has 
been identified by examiners.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent 
rating adequately compensates the Veteran for any functional 
impairment attributable to his postoperative residuals of the 
left knee injury.  See 38 C.F.R. §§ 4.41, 4.10 (2009).  
  
Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The report of the December 2005 VA examiner indicates that 
there is a 6-centimeter vertical scar over the medial aspect 
of the Veteran's left knee.  However, this scar was reported 
to be well-healed, and the VA examiner noted the absence of 
cheloid formation, erythema, elevation, and tenderness.  
Further, the scar was not noted to have caused instability or 
interfere with range of motion.  Accordingly, the Board finds 
that the competent medical evidence demonstrates that the 
left knee scar is asymptomatic; separate ratings for this 
scar are not warranted by the evidence of record.

As has already been discussed,  separate ratings under 
Diagnostic Codes 5003 and 5257 are not warranted in this 
case.  In addition, there is no evidence that either flexion 
or extension warrant an increased disability rating.  Thus, 
separate disability ratings under Diagnostic Codes 5260 and 
5261 are not warranted.  

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected postoperative residuals of the left 
knee injury in October 2005.  The question to be answered by 
the Board, therefore, is whether any different rating should 
be assigned for the relevant time period under consideration, 
October 2004 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's 
postoperative residuals of the left knee injury was more or 
less severe during the appeal period.  Specifically, the 
December 2005 VA examination report as well as the VA and 
private treatment records indicate that the Veteran's range 
of motion and arthritis symptomatology in his left knee have 
remained relatively stable throughout the period.  No 
evidence was presented to allow for the assignment of an 
increased disability rating at any time during the period 
here under consideration.  As such, there is no basis for 
awarding the Veteran a disability rating other than the 
currently assigned 10 percent for any time from October 2004 
to the present. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
postoperative residuals of the left knee injury.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The  evidence of record 
indicates that the Veteran's occupation involves loading and 
unloading objects from a truck.  He asserts that he 
experiences "much difficulty" in performing the duties of 
his job.  See Veteran's statement dated April 2007.  
Additionally, his co-worker stated that the Veteran has a 
"noticeable limp" as he steps down from and onto the truck.  
See Veteran's co-worker's statement dated March 2007.  

Although the Veteran has asserted that his left knee 
disability has caused difficulty with respect to maintaining 
employment, there is no indication that the disability has 
caused him to miss extended periods of work or created any 
unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his postoperative residuals of 
the left knee injury.  Further, the record does not 
demonstrate any other reason why an extraschedular rating 
should be assigned.  Accordingly, the Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of the currently assigned 
10 percent evaluation for postoperative residuals of the left 
knee disability is not warranted.  A preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is therefore denied.
 

ORDER

Entitlement to an increased disability rating for service-
connected postoperative residuals of a left knee injury is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


